Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 16, 2020 has been entered.  All arguments and the Declaration under 37 CFR §1.132 by Elmer David Wurts have been fully considered.  
 
Status of the Claims 
	Claims 1, 5-16 and 18-29 are currently pending.
Claims 1, 21, 22, 26 and 28 are amended.

 	Claims 2-4 and 17 are cancelled. 
	Claims 1, 5-7, 16, and 18-29 have been considered on the merits.

Claim Rejections - 35 USC § 112
	New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5-7, 16, and 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application Pyrus malus”.  The specification describes, “Particularly, some active ingredients are subjected to a fermentation process” and “the active ingredient Pyrus malus (apple) is subjected to a fermentation process”.  The specification does not describe a topical composition as a whole that is fermented, but rather components of the topical of composition can be fermented.  In addition, the specification does not describe fermented and active polyphenoloxidase (PPO) and peroxidase (POD) enzymes from Pyrus malus.  Since claims 5-7, 16, and 18-29 depend from claim 1 and must also be rejected under 35 U.S.C. § 112, (a) or first paragraph (pre-AIA ).  
This is a new matter rejection.



Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 5-7, 16, 18-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over McClung (US 6,579,543) (ref. of record) as evidenced Kaur et al. (The Journal of Nutrition, 2009) (ref. of record), Ceccoli et al. (PG Pub 2012/0058140) (ref. of record), and Collins et al. (US 2015/0132401 A1) (ref. of record) in view of Ceccoli et al. (PG Pub 2012/0058140) (ref. of record), Luo et al. (CyTA Journal of Food, 2012) (ref. of record), and Gedouin et al. (US 2005/0220749 A1) as evidenced by Joshi et al. (Vinegars of the World, 2009) and Luo et al. (CyTA Journal of Food, 2012) (ref. of record).  
With respect to claim 1, McClung teaches a topical composition for the relief of pain or discomfort caused by a medical condition or physical injury comprising Arnica extract (Col. 1 lines 13-16 and 56-60, Col. 5 lines 27-30 and Table 1).  With respect to claim 1, McClung teaches that the active components in Arnica are sesquiterpene lactones which are known to reduce inflammation and decrease pain and Arnica extract is known to improve wound healing due to its anti-bacterial and anti-inflammatory qualities can reduce pain and swelling (Col. 5 lines 27-42).  With respect to claim 1, McClung teaches the topical composition includes an analgesic which is selected from aloe vera, menthol, ginger, chamomile, and combinations thereof (Col. 2 lines 39-53 and Table 1).  With respect to claim 1, McClung teaches the composition comprising fragrances (Col. 18 lines 58-61 and Table 1).  With respect to claim 1, McClung teaches the composition comprising a thickener (viscosity modifier) which is Carbomer-940 (Col. 18 lines 41-45 and Table 1).  It is noted that McClung teaches the composition claims 5 and 6, McClung teaches the composition is in the form of a lotion, a cream or a gel (Col. 2 lines 33-24).  In addition to the above mentioned formulations, instant claim 5 discloses an ointment, emulsion, paste, bar stick topical patch, aerosol, extract or oil which are obvious substitutions and known equivalents in the art.  In support, Ceccoli teaches topical compositions in the form of a gel, lotion, cream, emulsion, and an aerosol (0015).  
With respect to claims 1, 18, 19 and 28, McClung teaches the composition comprising one or more solvents including water and alcohol, including SD-alcohol-40 (Col. 17 line 66 to Col. 18 line 9 and Table 1) and composition including propylene glycol and butylene glycol (Col. 18 lines 20-26).  Water and alcohol are also expedients as listed in claim 28.  In addition to the above mentioned solvents, instant claim 18 discloses a glycol which is an obvious substitution and a known equivalent in the art.  In addition to the above mentioned solvents, instant claim 19, discloses butylene glycol propionate, cetyl alcohol, stearyl alcohol and glycerine.   For instance, Collins reports topical compositions comprising cetyl alcohol and butylene glycol (0222).  Ceccoli reports topical compositions comprising propylene glycol, cetyl alcohol, glycerin, and butylene glycol (0058 and 0076).  In addition to the above mentioned solvents, instant claim 28 discloses glycerine, C1-4 alcohols, liposomes, laminar lipid materials, silicone oils which are obvious substitutions and known equivalents in the art.  For instance, 
With respect to claims 1 and 20, McClung teaches the composition comprising one or more essential oils which act as penetrating transdermal carriers that penetrate the skin quickly and aid in the transport of other components (conditioning agent) in the composition including jojoba oil, sweet almond oil, and emu oil (Col. 4 lines 64-66, Col. 17 lines 40-65 and Table 1).  With respect to claim 1, McClung teaches the composition containing sorbitol a humectant or an emollient (Col. 18 lines 20-45 and Table 1).  In addition to the above conditioning agents, instant claim 20 discloses additional conditioning agents and emollients which are obvious substitutions and known equivalents in the art.  For instance, Ceccoli teaches topical compositions comprising propylene glycol, jojoba oil, (0058), shea butter (0078), cetyl alcohol (0076 and 0077), sodium hyaluronate (0059), tocopheryl acetate (0074 and 0075), methyl gluceth-20 (0079), Caprylic/capric triglyceride (0076, 0077 and 0079), and hydrogenated castor oil (0056).  In further evidence, Collins reports topical compositions comprising nonvolatile oils including sweet almond oil and the like (0131).
With respect to claims 1 and 21, McClung teaches the composition comprising the pH adjuster, triethanolamine (Col. 18 lines 10-11 and Table 1).   With respect to claims 1 and 21, McClung teaches the composition comprising methanol which has a strong, minty cooling odor (Col. 8 lines 10-13).  In addition to the above fragrance, 
With respect to claims 1 and 23, McClung teaches the composition comprising a preservative which is selected from the group of grape seed extract, methylparaben, propylparaben, and diazolindinyl urea (Col. 18 lines 41-45 and Table 1).  In addition to the above preservative, instant claim 23 discloses additional preservatives which are obvious substitutions and known equivalents in the art.  As evidence, Ceccoli teaches additional preservatives for topical compositions include butylparaben, DMDM hydantoin, butylparaben, ethylparaben, methylparaben, diazolidinyl urea, imidazolidinyl urea, and undecylenic glycerides.  In further evidence, Collins reports topical compositions comprising preservatives including phenoxyethanol, benzoic acid, dehydroacetic acid, DMDM hydantoin, butylparaben, methylparaben, propylparaben, and diazolidinyl urea (0214).
With respect to claims 1, 24, and 27, McClung teaches the topical composition comprising an antioxidant including red wine and teaches the composition containing ascorbyl palmitate (an antioxidant) (Col. 3 lines 16-27, Col. 8 lines 22-25 and Table 1).  Red wine is fermented, therefore, McClung teaches a fermented topical composition as recited in claim 1.  Additionally, red wine contains resveratrol as evidenced by Kaur (pg. 1809S Col. 2 para. 2).  Resveratrol is also a chelating agent as listed in claim 27.  In addition to the above antioxidants, instant claims 24 and 27 discloses additional antioxidants and chelating agents which are obvious substitutions and known equivalents in the art.  In support, Ceccoli teaches topical compositions comprising the Tremella fuciformis extract (abstract, 0014 and 0040).  
McClung does not teach the topical composition comprising an organic liquid with fermented and enzymes from Pyrus malus or that the enzymes are active polyphenol oxidase (PPO) and peroxidase (POD) as recited in claim 1. However, Gedouin teaches a cosmetic product to protect the skin containing a product obtained by the valorization apple where the apple is fermented or cider (abstract, 0003, 0005-0006 and 0018).  Gedouin teaches that the cosmetic product is a cream, a serum, a gel, a shampoo, a bath, a micro-emulsion or lotion (0019).  Gedouin further teaches the composition protects the skin and has anti-radical activity (0001 and 0002) and that cider vinegar is known for its cosmetic properties (0010).  Fermented apple or apple cider contains polyphenol oxidase as evidenced by Joshi (pg. 202 para. 3).  Joshi and Gedouin are silent with respect to the presence of active POD in apple cider, however, Luo reports that apple extracts have PPO (polyphenol oxidase) activity and peroxidase activity (pg. 125 Col. 1 to Col. 2 bridging para.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention was made to combine the instant ingredients for their known benefits in topical compositions, as disclosed by McClung and Gedouin, since each is well known in the art for their claimed purpose as ingredients in topical compositions for the skin for healing wounds.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art.  Furthermore, one of Pyrus malus containing fermented and active PPO and POD in the topical composition of McClung for the benefits of the known skin protection, protects the skin and has anti-radical activity (0001 and 0002) which cider vinegar is known to have in topical compositions as taught by Gedouin.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of McClung and Gedouin in such a way that the organic liquid contains fermented active PPO and POD enzymes from Pyrus malus for a topical composition for healing wounds, since apple cider was known for use in topical compositions as taught by Gedouin, Joshi teaches cider vinegar contains PPO, and Luo teaches apples are a source of active PPO and POD enzymes.  Additionally, it would have been obvious to one of ordinary skill in the art to modify the composition of McClung to include fermented and active PPO and POD, since Gedouin teaches a similar skin healing composition containing an organic liquid containing fermented apple which would inherently contain active PPO and POD as evidenced by Gedouin and Luo.  
Although, McClung teaches the topical composition where the concentration of anti-inflammatory, Aloe vera, is 55-70% of the composition (Col. 4 lines 11-12) and the Arnica extract is 1-10% of the composition (Col. 5 lines 43-47), and McClung and Huang do not teach the concentration of the organic liquid with PPO and POD enzymes from Pyrus malus as recited in claim 7.  However, Ceccoli teaches a topical composition where the Pyrus malus (apple) fruit extract is 1.5-3.0% the total weight of the composition (Table 3), and compositions where the concentration of Pyrus malus (apple) fruit extract is 0.05% and 0.1% the total weight of the composition and Zinger officinale (ginger) is 0.001% the total weight (0076, 0078, and 0079).  Ceccoli teaches that the amount of the natural extracts in topical composition is adjusted so that it comprises 1.0% to 25% by weight of the product (0037).  Although neither McClung nor Ceccoli teach the exact ranges recited in claim 7, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the concentration of the active ingredients (organic liquid with enzymes, anti-inflammatory and analgesic) are a result effective variables and that the concentration of the active ingredients would be matter of routine optimization.    
Although McClung, Gedouin, Luo, and Ceccoli do not teach the claimed use of the composition for the disaggregation of a hematoma or a bruise, for decreasing a discoloration of the hematoma or the bruise, for lowering pain associated with the hematoma or the bruise, for and decreasing an inflammation generated by the hematoma, as recited in claim 1, where the hematoma or the bruise is derived from a contusion, a lesion to the tissue, or an illness as recited in claim 16,  or where the topical composition is applied at least 2 times per day for a time period of 3 to 6 days as recited in claim 29, the composition of the combined teachings McClung, Gedouin, Luo and Ceccoli is the same as those claimed by applicant.  Thus, the intended use of the composition is also inherent in the composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is 
McClung teaches a composition comprised of diluents, solvents, conditioning agents, fragrance, pH adjusters, preservatives, antioxidants, solubilizing agents, viscosity modifiers, chelating agent, which reads on instant claims 1 and 2 (abstract, 0052-0053, 0055-0061 and Table 3).  In addition to the above mentioned ingredients, instant claims 1 and 2 discloses emulsion agents and surfactant agents, respectively, which are well-known in the art to be included in topical compositions.  McClung does not teach the composition comprising the emulsions and surfactants listed in claim 22.  However, Ceccoli teaches a topical composition further comprising solvents, conditioning agents, pH adjusting agents, preservatives, antioxidants, emollients, surfactants, viscosity increasing agents (viscosity modifiers) and fragrance (abstract, 0052-0053, 0055-0061 and Table 3).  In addition, Ceccoli teaches conditioning agents including sodium hyaluronate (0059).  Additionally, Ceccoli teaches the composition including glycerol stearate (0076), PEG-100 stearate (0076), polysorbate 20 (0074 and 0075) polysorbate 60 (0079), and PEG-40 hydrogenated castor oil (0075).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention, to include other known topical composition ingredients in the composition of McClung, since Ceccoli teaches a similar topical composition including such ingredients.  Furthermore, one of ordinary skill in the art would have reasonable expectation of success in combining the ingredients taught by Ceccoli in the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over McClung as evidenced by Kaur, Ceccoli, and Collins and in view of Ceccoli, Luo, and Gedouin as evidenced by Joshi and Luo (as applied to claims 1, 5-7, 16, 18-24, and 27-29 above), and further in view of Collins et al. (US 2015/0132401 A1) (ref. of record).
The teachings of McClung, Ceccoli, Gedouin and Luo can be found in the previous rejection above. 
Neither McClung nor Ceccoli teach the solubilizing agent is polysorbate as recited in claim 25.  However, Collins teaches composition for treating irritated or inflamed skin (abstract) further comprising polysorbates 20-85 (0156).  In additional support, Ceccoli teaches a topical composition including polysorbate 20 (0074 and 0075) and polysorbate 60 (0079).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of McClung and Ceccoli in such a way that the composition includes polysorbate 80 for the purpose of adding a solubilizing agent to the composition.  Furthermore, it would have been obvious to one skilled in the art to have further modified the composition taught by the combined teachings of McClung and Ceccoli such that the solubilizing agent is polysorbate 80, since topical compositions were known to have polysorbate 80 as 
McClung does not teach the composition comprising a viscosity modifier which is acrylates/C 10-30 alkyl acrylate crosspolymer as recited in claim 26.  However, Collins teaches composition for treating irritated or inflamed skin (abstract) comprising acrylate copolymers including acrylates/C10-C30 alkyl acrylate crosspolymer as a thickener (viscosity modifier) (0198).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of McClung in such a way that the composition includes acrylates/C 10-30 alkyl acrylate crosspolymer for the purpose being able to thicken the composition.  Furthermore, it would have been obvious to one skilled in the art to have further modified McClung such that the thickener is acrylates/C 10-30 alkyl acrylate crosspolymer, since topical compositions were known to have acrylates/C 10-30 alkyl acrylate crosspolymer as a thickener as taught by Collins.  Such a modification merely involves the substitution of one known type of thickener for another for a topical composition.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments 
Applicant's arguments filed Jul. 16, 2020 have been fully considered but they are not persuasive.
Applicant argues that Huang does not teach a composition with a fermented and active PPO and POD enzymes combined with sesquiterpene lactone obtained from Arnica as recited in newly amend claim 1 (Remarks pg. 9 para. 1).  The Applicant’s amendments limiting claim to include that the PPO and POD be fermented as well as the topical composition be fermented necessitated the withdrawal of previous rejection.  Applicant’s arguments are drawn to Huang failing to teach these new limitations.  However, the new limitations are addressed in the new rejections.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that in this case, McClung was being relied upon for the teaching of sesquiterpene lactone obtained from Arnica and Huang was being relied upon for the teaching of active PPO and POD for a topical composition.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that McClung and Ceccoli do not remedy the deficiencies of Huang (Remarks pg. 9 para. 1).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Huang were not found to be persuasive as explained above.  Furthermore, Huang is no longer a reference being used in the current rejection.  
Applicant argues that Huang teaches bioactive compositions with a biopolymer combined with a reactive oxygen species (ROS) and a separate sources of an oxido-reducing enzyme or catalyst (Remarks pg. 9 para. 2).  Applicant further argues that 
Applicant argues that Huang does not teach the composition where the enzymes are active ingredients for disaggregation of hematoma or bruise, but as precursors for an activating mechanism to activate the molecule by oxidizing the hydroxyl group with an oxidizing agent and a catalyst and the active ingredient in Huang is the active 
Applicant argues that the claimed composition consists of a combination of known elements which have not been previously disclosed or anticipated in the art (Remarks pg. 11 para. 2).  However, this argument was not found to be persuasive, because as state in the rejections under 35 U.S.C. §103, the claimed components of the claimed composition were well-known components of topical compositions for skin treatments.  It is maintained that it would have been obvious to combine the components the instant ingredients for their known benefit in topical compositions for the skin as disclosed by the cited references.  
Applicant argues that the accompanying Declaration further demonstrates that the fermented and active-enzyme topical composition disaggregates, decreases the discoloration of, lowers the pain associate with, and decreases the inflammation of the a hematoma or a bruise (Remarks pg. 11 para. 3).  Although the data shows when a fermented and active-enzyme topical composition is applied to three different subjects there appears to be a decrease in the discoloration of the hematoma or bruise and healing of the bruise over time, it is unclear if the data is commensurate in scope with the claim invention.  There is no description of the composition used on the subjects in the Declaration.  Furthermore, it is unclear if the same effects would be achieved under different conditions.  For example, whether varying the amounts of the different 

Response to Evidentiary Declaration under 37 CFR §1.132
The declaration of Elmer David Wurts filed on Jul. 16, 2020 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of claims under 35 U.S.C. §103.
Wurts describes that the claimed invention is a balm that uses the synergies of the Arnica with the polyphenoloxidase (PPO) and peroxidase (POD) enzymes from Pyrus malus for the healing of a hematoma or bruise (Declaration pg. 1 para. 5).  However, this was not found to be persuasive, since no clear evidence has been presented demonstrating the synergy of Arnica with the polyphenoloxidase (PPO) and peroxidase (POD) enzymes from Pyrus malus for the healing of a hematoma or bruise as explained above. 
Wurts argues that Huang does not teach a composition with an active and fermented PPO and POD combined with sesquiterpene lactone obtained from Arnica as recited in newly amend claim 1 and that McClung and Ceccoli do not remedy the deficiencies of Huang (Declaration pg. 3 paras. 2-3).  Wurts argues that Huang teaches an activating mechanism that may involve enzymes such as peroxidase and 
Wurts argues that hindsight analysis of the claimed invention was used to evaluate the obviousness and is not appropriate and the claimed composition consists In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, it is maintained that it would have been obvious to combine the components the instant ingredients for their known benefit in topical compositions for the skin as disclosed by the cited references.
Wurts presents data showing the effect of the fermented and active-enzyme topical composition disclosed and claimed in the instant invention for disaggregation of a hematoma or a bruise, decreasing a discoloration of the hematoma or the bruise, lowering pain associated with the hematoma or the bruise, and decreasing an inflammation generated by the hematoma by showing bruise size reduction, bruise color reduction and inflammation decreasing over the days (Declaration pg. 5-6 bridging para.).  Specifically, Wurts presents data showing effects of the application of the topical composition to a bruise on three different subjects (Declaration pg. 6-8).  However, as stated in the response to the Remarks, it is unclear that the results shown in Declaration are commensurate in scope with the claimed composition, since there is no description of the composition used in the Declaration and no clear control experiment.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632